Case o-lo-Oolo/-asSt Doc ly Filed Qo/O¢ily Entered Vo/O2ily Lolooiol

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re:

ANTHONY T. ROSS, Jr.

 

THE BANKRUPTCY ESTATE OF
ANTHONY T. ROSS, Jr. by ROBERT L. PRYOR

Plaintiff,
Against

ANTHONY T. ROSS, Jr.
Respondent

 

Case No.: 16-74455-AST
Chapter: 7

Adversary Case No.: 18-08167-AST

SECOND REQUEST

AFFIDAVIT OF NOTICE AND DEMAND

Please see the attached Affidavit of Request for IRS forms W-9, 1099 C and 1099
OID Request for Taxpayer Identification Number and Certification.

This is the 1st Day of August 2019.

ee

. -Beneficidy

   

Hempstead, NY 11550
Case o-Llo-Qolo/-asSt DOCcCly Filed Qo/Ocily Entered Vo/O2ily Lolooiol
Case o-Llo-Qolo/-aSt DOClY Filed Oo/Ocily Entered Vo/O2ily Lolooiol

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

AFFIDAVIT OF SERVICE
In Re: Case No.: 16-74455-ast
Adversary Case No.: 18-08167-ast

 

ANTHONY T. ROSS, Jr.

Respondent

 

This is to certify that I have this day served a copy of the Affidavit of Notice and Demand upon
parties, by depositing a true and correct copy of the same in the United States mail with adequate
postage affixed thereto to ensure delivery, addressed as follows:

Michael Farina
Robert L. Pryor

675 Old Country Road
Westbury, NY 11590

United States Trustee

Long Island Federal Courthouse
560 Federal Plaza- Room 560
Central Islip, NY 11722-4437

Office of the Clerk
Unites States Bankruptcy Court

290 Federal Plaza
Central Islip, NY 11722-9013

This is the Ist Day of August 2019.

Lesbhey Beneficiarg/

 

20 Ingraham L
Hempstead, NY 11550
Case o-lo-Oolo/-asSt Doc ly Filed Qo/Ocily Entered Vo/Ozily Lolooiol
Case o-lo-VolO/-ast DOC iy Filed Vo/Qe/ly Entered Vo/Uc/1y Loisolol
AFFIDAVIT OF NOTICE AND DEMAND

Anthony Ross, Jr. (Requester)
20 Ingraham Lane

Hempstead, NY 11550

Michael Farina (Receiver)
Robert L. Pryor (Receiver)
675 Old Country Rd

Westbury, NY 11590

Enclosed are Form W-9, 109
and Certification

This affidavit is a Notice and Demand to complete and return the enclosed F orm W-9, 1099 C and
1099 OID Forms.

request and/or failure to furnish y'
and Back up Withholding.

When completing, please be sure to:
1. Use the exact name that corresponds with your Social Security Number (SSN) or Employer

2. Check the appropriate box for federal tax Classification indicating whether you are an

individual/sole Proprietor, corporation, partnership, trust/estate, or other. If other, please explain. Ifa
limited liability company, also identify whether a corporation or partnership.
3. Include your complete address.

4. Enter your SSN or EIN as appropriate.
5. Please return the completed form the address below:

This 16™ day of July, 2019

 
Case o-Llo-Oolo/-asSt Docly Filed O0c/O¢ily Entered Vo/O2ily Lolooiol
 

Case o-Llo-QOolo/-asSt DOocly Filed Oo/O¢ily Entered Vo/Oczily Lolooiol

JURAT CERTIFICATE
State of New York

County of Nassau

Subscribed and sworn to (or affirmed) before me on this [Qt h say of

July 200G.,
by_ frthony ie hss Je.

, proved to me on the basis of satisfactory evidence
to be the person($) who appeared before me.

iit;
WITNESS MY HAND AND OFFICIAL SEAL. “SN

 

el N 9%
Sapth. antl My
: 5 a: 2a =
signe of Notary Public (Notary Seal) CPU ES
Le Nk = x

 

A notary public or other officer completing this certificate verifies only the identity of the
individual who signed the document, to which this certificate is attached, and the truthfulness,
accuracy, or validity of that document.

 

 
Case o-Llo-Qolo/-aSt DoOcly Filed Oo/Ocily Entered Vo/O2ily Lolooiol
Case o-lo-Qolo/-aSt Doc ly Filed VQo/O¢ily Entered Vo/O2ily Lolooiol

L] VOID __[_] CORRECTED

 

 

 

 

 

 

 

 

 

 

 

 

 

CREDITOR'S name, street address, city or town, state or province, country, | 1 Date of identifiable event OMB No. 1545-1424
ZIP or foreign postal code, and telephone no.
2 Amount of debt discharged D 0 4 9 Cancellation
$ of Debt
3 Interest if included in box 2
$ Form 1099-C
CREDITOR'S TIN DEBTOR'S TIN 4 Debt description Copy Cc
For Creditor
DEBTOR'S name
For Privacy Act
and Paperwork
Street address (including apt. no.) 5 Check here if the debtor was personally liable for Reduction Act
repaymentofthedebt . . . . . a [4 Notice, see the
2019 General
City or town, state or province, country, and ZIP or foreign postal code Instructions for
Certain Information
Account number (see instructions) 6 Identifiable event code 7 Fair market value of property Returns.
Form 1099-C

 

 

www.irs.gov/Form1099C Department of the Treasury - Internal Revenue Service
Case o-lo-Oolo/-asSt Doc ly Filed Qo/O¢ily Entered Vo/O2zily Lolooiol
Case o-Lo-Qolo /-ast

 

 

 

 

 

Doc iy Filed Oo/OZ/ly Entered Vo/Q2zi ly Lolooiol

 

 

 

Street address (including apt. no.)

City or town, state or province, country, and ZIP or foreign postal code

 

5 If checked, the debtor was personally liable for

repayment of the debt

>]

 

Account number (see instructions)

 

 

6 Identifiable event code

 

7 Fair market value of property

$

 

[_] CORRECTED (if checked)
CREDITOR'S name, street address, city or town, state or province, country, | 1 Date of identifiable event OMB No. 1545-1424
ZIP or foreign postal code, and telephone no.
2 Amount of debt discharged Cancellation
§ 2019 of Debt
3 Interest if included in box 2
$ Form 1099-C
CREDITOR'S TIN DEBTOR'S TIN 4 Debt description Copy B
- For Debtor
DEBTOR'S name

This is important tax
information and is being
furnished to the IRS. If
you are required to file a
return, a negligence
penalty or other
sanction may be
imposed on you if
taxable income results
from this transaction
and the IRS determines
that it has not been
reported.

 

Form 1099-G (keep for your records)

www.irs.gov/Form1099G

Department of the Treasury - Internal Revenue Service
Case o-lo-Oolo/-aSt DOClYyY Filed Oo/O¢ily Entered Vo/O2ily Lolooiol
Case o-Lo-Qolo /-ast

8585 [-] voip

[_] CORRECTED

 

CREDITOR'S name, street address, city or town, state or province, country,
ZIP or foreign postal code, and telephone no.

1 Date of identifiable event

 

 

 

OMB No. 1545-1424

 

Doc iy Filed Vo/OZily Entered Vo/Q2i ly Lolooiol

 

 

 

 

Street address (including apt. no.)

 

City or town, state or province, country, and ZIP or foreign postal code

5 Check here if the debtor was personally liable for

repayment of the debt

CL

 

 

 

 

 

2 Amount of debt discharged Cancellation
$ 2019 of Debt
3 Interest if included in box 2
$ Form 1099-C
CREDITOR'S TIN DEBTOR'S TIN 4 Debt description Copy A
For
DEBTOR'S name Internal Revenue

Service Center

File with Form 1096.
For Privacy Act and
Paperwork Reduction
Act Notice, see the

 

2019 General

Instructions for

Account number (see instructions) 6 Identifiable event code 7 Fair market value of property | Certain Information
$ Returns.

Form 1099-C Cat. No. 26280W www.irs.gov/Form1099C Department of the Treasury - Internal Revenue Service

Do Not Cut or Separate Forms on This Page — Do Not Cut or Separate Forms on This Page
Case o-lo-Oolo/-aSt Docly Filed Oo/Ocily Entered Vo/Ocily Lolooiol
Case o-Lo-Qolo /-ast

[1] voip

[] CORRECTED

Doc iy =Filed Vo/OZi1ly Entered Vo/Q24ily Lolsoiol

 

PAYER'S name, street address, city or town, state or Province, country, ZIP
or foreign postal code, and telephone no.

1 Original issue discount for
2019

 

 

OMB No. 1545-0117

 

 

 

 

 

 

 

 

$. si
DO “ 9 Original Issue
Discount
2 Other periodic interest
$ Form 1099-OID
PAYER'S TIN RECIPIENT'S TIN 3 Early withdrawal-penalty 4 Federal income tax withheld
Copy 1
$ $
5 Market discount 6 Acquisition premium For State Tax
Department
RECIPIENT'S name $ $
7 Description

Street address (including apt. no.)

City or town, state or province, country, and ZIP or foreign postal code

 

8 Original issue discount on
U.S. Treasury obligations

9 Investment expenses

 

 

 

 

 

 

 

 

 

 

$ $
FATCA filing | 10 Bond premium 11 Tax-exempt OID
requirement
fs $
Account number (see instructions) 12 State] 13 State identification no. | 14 State tax withheld
$
$
Form 1099-O1D

www. irs.gov/Form10990ID

Department of the Treasury - Internal Revenue Service
Case o-lo-Oolo/-asSt Doc ly Filed Qo/O¢ily Entered Vo/O2ily Lolooiol
 

Case o-Lo-Qolo /-ast

[_] CORRECTED (if checked)

 

PAYER'S name, street-address, city or town, state or province, country, ZIP
or foreign postal code, and telephone no.

1 Original issue discount for
2019*

 

 

OMB No. 1545-0117

 

Doc iy =Filed Vo/OZily Entered Vo/Q24i ly Lolooiol

 

 

 

 

 

 

$ oa
* This may not be the correct figure DO 1 9 Original Issue
to report on your income tax retum, .
See instructions on the back. Discount
2 Other periodic interest
$ Form 1099-OID
PAYER’S TIN RECIPIENT’S TIN 3 Early withdrawal penalty 4 Federal income tax withheld Copy B
$ $
5 Market discount 6 Acquisition premium For Recipie nt
RECIPIENT'S name $ $
7 Description

Street address (including apt. no.)

City or town, state or Province, country, and ZIP or foreign postal code

 

8 Original issue discount on
U.S. Treasury obligations*

9 investment expenses

 

 

 

 

 

 

 

 

 

This is important tax
information and is
being furnished to
the IRS. If you are

required to file a
return, a negligence
penalty or other
sanction may be

$ $ imposed on you if
FATCA filing | 10 Bond premium 11 Tax-exempt OID fexebieenithee
requirement determines that it
CO $ $ has not been
reported.
Account number (see instructions) 12 State} 13 State identification no. | 14 State tax withheld
$
$
Form 1099-O1D

 

(keep for your records)

www.irs.gov/Form10990ID

Department of the Treasury - Internal Revenue Service
Case o-lo-Qolo/-aSt DOCcCly Filed Oo/Ocily Entered Vo/O2ily Lolooiol
Case o-lo-Oolo/-aSt Doc ly Filed Qo/O¢ily Entered Vo/O2ily Loloaiol

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[_] CORRECTED (if checked)
PAYER’S name, street address, city or town, state or province, country, ZIP | 4 Original issue discount for | OMB No. 1545-0117
or foreign postal code, and telephone no. 2019
$ oa
9) O sf 9 Original Issue
Discount
2 Other periodic interest
$ Form 1099-O1D
PAYER’S TIN RECIPIENT'S TIN 3 Early withdrawal penalty 4 Federal income tax withheld
Copy 2
$ $
5 Market discount 6 Acquisition premium To be filed with
recipient's state
RECIPIENT’S name $ $ income tax
7 Description return, when
required.
Street address (including apt. no.)
City or town, state or province, Country, and ZIP or foreign postal code 8 Original issue discount on 9 Investment expenses
U.S. Treasury obligations
$ $
FATCA filing | 10 Bond premium 11 Tax-exempt OID
requirement
is $
Account number (see instructions) 12 State] 13 State identification no. | 14 State tax withheld
$
$
Form 1099-OID

 

 

 

 

 

www.irs.gov/Form10990ID Department of the Treasury - Internal Revenue Service
Case o-lo-Oolo/-asSt Doc ly Filed Qo/O¢ily Entered Vo/O24ily Lolooiol
Case o-lo-Oolo/-aSt Doc ly Filed Qo/O¢ily Entered Vo/O2ily Lolooiol

[] VOID. _[_] CORRECTED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAYER'S name, street address, city or town, state or province, country, ZIP | 1 Original issue discount for | OMB No. 1545-0117
or foreign postal code, and telephone no. 2019
$ te
DO f 9 Original Issue
Discount
2 Other periodic interest
$ Form 1099-OID
PAYER’S TIN RECIPIENT'S TIN 3 Early withdrawal penalty -4 Federal income tax withheld Copy c
$ $
5 Market discount 6 Acquisition premium For Payer
RECIPIENT’S name $ $
7 Description
Street address (including apt. no.) For Privacy Act
and Paperwork
Reduction Act
City or town, state or province, country, and ZIP or foreign postal code 8 Original issue discount on 9 Investment expenses Notice, see the
U.S. Treasury obligations 2019 General
$ $ Instructions for
FATCA filing | 10 Bond premium 11 Tax-exempt OID Certain
requirement Information
Oh |g $ Returns.
Account number (see instructions) 2nd TIN not. | 12 State] 13 State identification no. |} 14 State tax withheld
CO $
$
Form 1099-O1D

www. irs.gov/Form109901D Department of the Treasury - Internal Revenue Service
Case o-lo-Oolo/-aSt Doc ly Filed Qo/O¢ily Entered Vo/O2ily Lolooiol
Case o-lo-Oolo/-aSt Doc ly Filed Qo/O¢/ly Entered Vo/O2ily Lolooiol

Request for Taxpayer

om W=9

Give Form to the
(Rev. October 2018) identification Number and Certification requester. Do not
Department of the Treasury ; | : , ; send to the IRS.
Internal Revenue Service > Go.to www.irs.gov/FormW9 for instructions and the latest information.

 

1 Name (as shown on your income tax return). Name is required on this line; do not leave this line blank.

 

2 Business name/disregarded entity name, if different from above

 

3 Check appropriate box for federal tax classification of the person whose name is entered on line 1. Check only one of the | 4 Exemptions (codes apply only to
following.seven boxes. certain entities, not individuals;.see

instructions on page 3):

EJ S Corporation O Partnership O Trust/estate

oO Individual/sole proprietor or O C Corporation

single-member LLG Exempt payee code (if any)
Q Limited liability company. Enter the tax classification (C=C corporation, S=S corporation, P=Partnership) >

Note: Check the appropriate box in the line above for the tax classification of the single-member owner. Do not check Exemption from FATCA reporting
LLC if the LLC is classified as a single-member LLC that is disregarded from the owner unless the owner of the LLC is code (if any)
another LLC that is not disregarded from the owner for U.S. federal tax purposes. Otherwise, a single-member LLC that

[_] Other (see instructions) >

is disregarded from the owner should check the appropriate box for the tax classification of its owner.

(Applies to accounts maintained outside the U.S.)

 

 

5 Address (number, street, and apt. or suite no.) See instructions.

Print or type.
See Specific Instructions on page 3.

Requester’s name and address (optional)

 

6 City, state, and ZIP code

 

 

7 List account number(s) here (optional)

 

 

EE Taxpayer Identification Number (TIN)

 

Enter your TIN in the appropriate box. The TIN provided must match the name given on line 1 to avoid
backup withholding. For individuals, this is generally your social security number. (SSN). However, for-a
resident alien, sole proprietor, or disregarded entity, see the instructions for Part |, later. For other -
entities, it is your employer identification number (EIN). tf you do not have a number, see How to geta

TIN, later.

Note: If the account is in more than one name, see the instructions for line 1. Also see What Name and
Number To Give the Requester for guidelines on whose number to enter.

Social security number

 

 

 

 

or
| Employer identification number we]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eka Certification

Under penalties of perjury, | certify that:

1. The number shown on this form is my correct taxpayer identification number (or | am waiting for a number to be issued to me); and
2. 1am not subject to backup withholding because: (a) | am exempt from backup withholding, or (b) | have not been notified by the Internal Revenue
Service (IRS) that | am subject to backup withholding as a result of a failure to report all interest or dividends, or (c) the IRS has notified me that | am

no longer subject to backup withholding; and
3.!amaU.S. citizen or other U.S. person (defined below); and

4. The FATCA code(s) entered on this form (if any) indicating that | am exempt from FATCA reporting is correct.

Certification instructions. You must cross out item 2 above if you have been notified by the IRS that you-are currently subject to backup withholding because
you have failed to report all interest and dividends on your tax return. For real estate transactions, item 2 does not apply. For mortgage interest paid,
acquisition or abandonment of secured property, cancellation of debt, coniributions to an individual retirement arrangement (IRA), and generally, payments
other than interest and dividends, you are not required to sign the certification, but you must provide your correct TIN. See the instructions for Part {I, later.

Sign Signature of
Here U.S. person >

General Instructions

Section references are to the Internal Revenue Code unless otherwise
noted.

Future developments. For the latest information about developments
related to Form W-9 and its instructions, such as legislation enacted
after they were published, go to www.irs.gov/Formw9,

Purpose of Form

An individual or entity (Form W-9 requester) who is required to file an
information return with the IRS must obtain your correct taxpayer
identification number (TIN) which may be your social security number
(SSN), individual taxpayer identification number (ITIN), adoption

taxpayer identification number (ATIN), or employer identification number
(EIN), to report on.an information return the amount Paid to you, or other
amount reportable on an information return. Examples of information
returns include, but are not limited to, the following.

© Form 1099-INT {interest earned or paid)

 

Cat. No. 10231X

Date >
© Form 1099-DIV (dividends, including those from stocks or mutual
funds)

° Form 1099-MISC (various types of income, prizes, awards, or gross
proceeds)

¢ Form 1099-B (stock or mutual fund sales and certain other
transactions by brokers)

° Form 1099-S (proceeds from real estate transactions)
° Form 1099-K (merchant card and third party network transactions)

e Form 1098 (home mortgage interest), 1098-E (student loan interest),
1098-T (tuition)

© Form 1099-C (canceled debt)
° Form 1099-A (acquisition or abandonment of secured property)

Use Form W-9 only if you are a U.S. person (including a resident
alien), to provide your correct TIN.

1f you do not return Form W-9 to the requester with a TIN, you might
be subject to backup withholding. See What is backup withholding,
later.

Form W-9 (Rev. 10-2018)
Case o-lo-Oolo/-aSt Doc ly Filed Qo/O¢ily Entered Vo/O2ily Loliooiol
